Citation Nr: 1203634	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  08-39 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for disability manifested by back pain.

2.  Entitlement to service connection for sinusitis with allergies.

3.  Entitlement to service connection for right patellofemoral pain syndrome.

4.  Entitlement to service connection for left patellofemoral pain syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from August 2003 to October 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Chicago, Illinois RO, which denied the Veteran's claims of entitlement to service connection for a back disorder, service connection for sinusitis with allergies, service connection for right patellofemoral syndrome, and service connection for left patellofemoral syndrome.  

In his substantive appeal (VA Form 9), received in December 2008, the Veteran requested a hearing before the Board.  The veteran was scheduled for a hearing on June 29, 2009.  He was provided notice of the hearing in May 2009.  He failed to report for the scheduled hearing and has not provided any cause for his failure to appear and has not requested that the hearing be rescheduled.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn.  38 C.F.R. § 20.704(d) (2011).  


FINDINGS OF FACT

1.  The Veteran did not clearly and unmistakably have allergic rhinitis prior to his active military service; he likely has had problems with allergies since his period of active military service.  

2.  The Veteran does not have a currently diagnosed chronic back disorder.  

3.  The Veteran does not have a right or left knee disability.



CONCLUSIONS OF LAW

1.  The Veteran has allergic rhinitis that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).  

2.  The Veteran does not have a back disorder, including myopathy or myositis, that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  

3.  The Veteran does not have right patellofemoral syndrome that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  

4.  The Veteran does not have left patellofemoral syndrome that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159 , 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in January 2007 from the RO to the Veteran, which was issued prior to the RO decision in March 2007.  That letter informed the Veteran of what evidence was required to substantiate the claims decided herein and of his and VA's respective duties for obtaining evidence.  The Board finds that the content of that letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

It also appears that all obtainable evidence identified by the Veteran relative to the claims decided by this decision has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, that would need to be obtained for a proper disposition of these claims.  It is therefore the Board's conclusion that the Veteran has been provided with opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.  

The Veteran has been afforded a VA examination on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination was conducted by a medical professional who reviewed the medical records, solicited history from the Veteran, and provided information necessary to decide the issues.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence.  Therefore, no useful purpose would be served in remanding these matters for yet more development. Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Background

The Veteran's service treatment records (STRs) show that he was seen in December 2004, September 2005, and April 2006 for what was described as thoracic facet syndrome and low back pain with spasms.  A MRI of the thoracic spine was negative.  In June 2005, he was seen for possible rhinitis and sinusitis, and he was treated with antibiotic.  In August 2005, he had bilateral knee pain, which was thought to be possible tendonitis.  A history of patellofemoral syndrome was noted at discharge.  

The Veteran's claim of entitlement to service connection (VA Form 21-526) was received in November 2006.  In conjunction with his claim, the Veteran was afforded a general VA examination in February 2007.  At that time, it was noted that past medical history included rhinitis.  The examiner noted that the Veteran had rhinitis and post-nasal drip as a teenager; however, while in the marines, stationed in North Carolina, he began having seasonal and cat induced nasal and ocular allergies, treated and documented in the claims file with Flonase and Claritin and an eye drop.  He currently only uses those medications as needed for intermittent symptoms but he does complain of chronic postnasal drip and itchy watery eyes.  He also complained of chronic middle and low back pain.  Examination revealed 3+ boggy nasal mucosa.  The impression was allergic rhinitis, onset before military, mild and intermittent, not permanently worsened by service.  

The Veteran was also afforded a VA joints examination in February 2007.  The Veteran stated that he injured his back in October 2004 while carrying a heavy desk downstairs.  He was on top, leaning forward, carrying a desk; he felt a pop on the left side of his mid-thoracic spine.  It was noted that he has a lot of documentation in regards to this and failed with conservative therapy, including physical therapy and postoperative medications as well as chiropractic care and has even seen pain management for facet injections and evaluation for possible median branch block.  With respect with his knees, the Veteran stated that, since he had severe back pain in the military, he gained a tremendous amount of weight; he was put into a program in which they did calisthenics.  The Veteran indicated that he began having knee pain, which was initially diagnosed as patellofemoral type knee pain.  Following an examination, the impressions were: lumbar spine essentially negative and bilateral knees essentially negative.  

III.  Analysis

Service connection is warranted for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110, 1131.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The Board recognizes that the Court has held that the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A.  Sinusitis/Allergies

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 3-2003.  

The service treatment records show that the Veteran was diagnosed with acute sinusitis and allergic rhinitis in June 2005.  And, at the time of his separation examination, in 2006, the Veteran reported a history of seasonal allergies.  Moreover, during a post-service VA examination in February 2007, the Veteran reported suffering from allergies as a teenager.  Nevertheless, the service entry examination in August 2002 showed the sinuses to be normal; there was no finding of allergic rhinitis or sinusitis.  The Veteran is therefore entitled to the presumption of soundness.  See 38 C.F.R. § 3.304(b).  

Following the VA examination in February 2007, the VA examiner, who reviewed the Veteran's claims folder, including the service treatment records, noted that the Veteran had rhinitis and post-nasal drip as a teenager.  He also noted that, while in the marines, stationed in North Carolina, the Veteran began having seasonal and cat induced nasal and ocular allergies, treated and documented in the claims file with Flonase and Claritin and an eye drop.  The examiner reported an impression of allergic rhinitis, onset before military, mild and intermittent, not permanently worsened by service.  

In this regard, the Board notes that while the examiner noted that the allergic rhinitis had its onset before military, such opinion does not amount to clear and unmistakable evidence that the Veteran's allergic condition was a pre-existing condition when he entered active military service.  The Veteran's entrance examination found no sinus problems, which gives rise to the presumption of soundness, and as noted above, this presumption can be rebutted only by clear and unmistakable evidence.  The medical opinion in this case does not rise to the level of clear and unmistakable evidence.  Therefore, the Board finds that the presumption of sound condition has not been rebutted by undebatable evidence that allergic rhinitis pre-existed military service.  

Consequently, given the evidence showing that the Veteran likely has had problems with allergies, including allergic rhinitis, since his time in military service, and because the presumption of soundness has not been rebutted by clear and unmistakable evidence, a grant of service connection for allergic rhinitis is warranted.  


B.  Back Disorder

After review of the evidentiary record, the Board finds that service connection is not warranted for a back disorder.  The Board recognizes that the STRs reflect that the Veteran complained of thoracic back pain in service on several occasions.  And, at his separation examination in June 2006, the Veteran reported a history of chronic thoracic back pain, but an MRI was unremarkable.  

However, the threshold matter that must be addressed here (as with any claim seeking service connection, whether direct or secondary) is whether the Veteran has the disability for which service connection is sought.  After review of the pertinent evidence of record, the Board finds that the competent evidence of record does not establish a current disorder.  Significantly, following the February 2007 VA examination, the examiner stated that lumbar spine was essentially negative.  No diagnosis was made.  Moreover, the Veteran has not submitted any competent evidence supporting the claim that he has a chronic back disorder.  His own lay assertions that he has such disability are not competent evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  The specific findings, or lack thereof, made at the VA examination when the examiner was specifically evaluating the Veteran for current disease outweighs the history of a problem as noted at the time of his separation from service.  

The Board acknowledges that the Veteran complained of back pain during the February 2007 VA examination; however, the Court has held that pain is not in and of itself a disability.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361(Fed. Cir. 2001) (absent a disease or injury incurred during service, the basic compensation statutes cannot be satisfied).  Consequently, there is no evidence showing current disability or diagnosis of the Veteran's claimed back pain.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225(1992); see also Degmetich v. Brown, 104 F.3d 1328(1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521(1996).  Thus, the Veteran's claim for service connection for a back disorder must be denied.  

The Board has considered the Veteran's contentions that he has a chronic back disorder that developed as a result of service.  The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain since service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368(2005).  However, the Veteran, as a layperson has not been shown to be capable of making medical conclusions; thus, his statements regarding diagnosis are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495(1992).  Accordingly, while the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465(1994).  Therefore, he cannot provide a competent opinion regarding diagnosis and causation.  

Accordingly, the Board finds that the claim for service connection for a back disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56(1990).  

C.  Patellofemoral Syndrome of the Knees

After review of the pertinent evidence of record, the Board finds that the competent evidence of record does not establish a current diagnosis of bilateral patellofemoral pain syndrome or any other knee disability.  After review of the evidentiary record, the Board finds that the preponderance of the evidence is against the Veteran's claim.  The Board acknowledges that the STRs show that the Veteran received treatment for bilateral knee pain and he was thought to have bilateral patellofemoral syndrome.  While the Veteran reported a history of patellofemoral syndrome of the knees at the time of the discharge examination in June 2006; clinical evaluation of the knees was normal.  Furthermore, there is no documented medical observation of any knee pathology.  Significantly, following a VA examination in February 2007, the examiner reported a diagnosis of the knees being essentially negative.  There was no diagnosed disease process.  In the absence of proof of a currently diagnosed disability, an essential element of service connection has not been satisfied, and that benefit cannot be granted.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  Service connection for a knee disorder is denied as there is no competent evidence of a current disability--a requirement under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303.  

The Board is aware that the Veteran is competent to report that he sustained injures to his knees as a result of strenuous training, and that he continues to experience chronic knee pain.  However, the Board finds that the absence of confirmatory evidence of post-service disability to be far more convincing than his unsupported assertions.  As noted by the evidence set out above, there have been no such objective indications on examination.  Consequently, the Board finds that the preponderance of the evidence is against the claims.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for allergic rhinitis is granted.  

Service connection for a disability manifested by back pain is denied.  

Service connection for right patellofemoral syndrome is denied.  

Service connection for left patellofemoral syndrome is denied.   



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


